856 F.2d 197
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Norman Quincy WRIGHT, Plaintiff-Appellant,v.Bruce MacDONALD, Warden;  Jensie Fields;  Defendants-Appellees.
No. 88-5037.
United States Court of Appeals, Sixth Circuit.
Sept. 1, 1988.

Before LIVELY, RYAN and ALAN E. NORRIS, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff Wright brought this civil rights action under 42 U.S.C. Sec. 1983 against the former warden of the West Tennessee Reception Center and a guard employed there.  Wright sought monetary and injunctive relief to redress an alleged constitutional tort which occurred when he was placed in a segregation cell upon arrival at West Tennessee Reception Center in 1985.  The district court ultimately granted summary judgment for defendants and this appeal followed.  On appeal the parties have briefed the issues.


3
Upon consideration we agree with the district court's decision in this case.  Plaintiff failed to articulate the deprivation of a liberty interest cognizable under the United States Constitution.  We affirm for the reasons stated in the district court's order of November 13, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.